BROCK, Judge.
Defendants assign as error that the trial judge refused to submit to' the jury the issue of self-defense.
There is no evidence in this record upon which to base a reasonable inference that defendants cut, or assaulted, the victim in self-defense. The State’s evidence discloses a senseless and unprovoked cutting of the victim. The defendants’ evidence discloses a ■ senseless and unprovoked assault upon them by the victim. Nowhere did their evidence indicate that they cut or assisted in cutting the victim in self-defense; all of their evidence tends to show that the victim was not cut.
The trial judge was correct in refusing to submit the issue of self-defense.
No error.
Judges Morris and Hedrick concur.